Citation Nr: 1412252	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  12-00 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for left shoulder impingement syndrome. 

2.  Entitlement to service connection for right shoulder impingement syndrome.

3.  Entitlement to service connection for left knee internal derangement status post arthroscopy. 

4.  Entitlement to service connection for left wrist strain.

5.  Entitlement to service connection for right wrist strain. 

6.  Entitlement to service connection for right hip tear and tenosynovitis.  

7.  Entitlement to service connection for gastroessophageal reflux disease (GERD) and hiatal hernia.

8.  Entitlement to service connection for right indirect hernia.

9.  Entitlement to service connection for left indirect hernia.

10.  Entitlement to service connection for epididymitis, right testicle.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to January 2005 and from May 2009 to February 2010.  He also had additional periods of active duty for training (ACDUTRA) and apparently inactive duty for training (INACDUTRA).  Certain of the claimed disabilities reportedly occurred during these training periods and verification of certain periods is needed as discussed below.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.



REMAND

The Veteran appeals the denial of entitlement to service connection for left and right shoulder impingement syndrome, left knee internal derangement status post arthroscopy, left and right wrist strain, right hip tear and tenosynovitis, GERD and hiatal hernia, right indirect hernia, left indirect hernia, and epididymitis, right testicle.  He asserts that his disabilities started during active duty service and/or during active duty for training and have worsened over time.  Although the Veteran was afforded a VA examination in August 2010, etiology opinions have not been obtained regarding the claims.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  In light of the Veteran's assertions of in service onset and continuity of symptomatology, the Board finds that etiology opinions are needed for proper adjudication of the claims.  

Additionally, appellant has contended shoulder pathology came about during training in April 2007.  The right hip pathology reportedly began during training in Peru in 2008, and reinjury in training in March 2009.  The hernias and GERD have also been related to that period of training, or to training in February 2009.  Verification of these periods and the type of training is needed.

Additionally appellant reported treatment from Tri-care prior to deployment in May 2009.  Those records should be obtained to the extent they are not on file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any outstanding VA outpatient treatment records.  Further, ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records relevant to his claims.  Assistance in identifying the Tri-care records should be requested as needed.  All attempts to procure such records must be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Obtain all Reserve and Service Personnel Records and otherwise attempt to identify what type of training the Veteran was on in April 2007, Peru in 2008, February and March 2009, to include any evidence of physical training that went on at that time.  All attempts at obtaining all personnel records should be documented.  Appellant's assistance in obtaining the records should be undertaken as needed.

3.  Obtain a VA opinion addressing the etiology of the Veteran's left and right shoulder impingement syndrome, left knee internal derangement status post arthroscopy, left and right wrist strain, and right hip tear and tenosynovitis. An additional physical examination of the Veteran is not required unless specifically requested by the reviewing examiner.  The claims folder and access to Virtual VA must be available to the examiner. (There are currently no medical records in that folder.)  The examiner's review of such, to include Virtual VA must be documented in the report.  After review of the record, the examiner must opine whether any diagnosed shoulder, wrist and/or right hip disability is at least as likely as not related to active duty service and/or ACDUTRA.  The examiner must address the Veteran's contentions and the service treatment records to include the August 2004 complaints of left knee pain and left knee cellulitis, and the December 2009 report of a fall and injury doing pull ups.  A fully reasoned rationale with reference to pertinent evidence supporting the opinion offered is required for all opinions.  Opinions should include discussion that to the extent there may have been pathology that pre-existed his last deployment, is there evidence of a worsening of any disorder (aggravation) during that period of deployment.

4.  Obtain a VA opinion addressing the etiology of the Veteran's GERD and hiatal hernia, right indirect hernia, left indirect hernia, and epididymitis.  An additional physical examination of the Veteran is not required unless specifically requested by the reviewing examiner.  The claims folder and access to Virtual VA must be available to the examiner. (There are currently no medical records in that folder.)  The examiner's review of such, to include Virtual VA must be documented in the report.  After review of the record, the examiner must opine whether any diagnosed GERD and hiatal hernia, right indirect hernia, left indirect hernia, and epididymitis disability is at least as likely as not related to active duty service and/or ACDUTRA.  The examiner must address the Veteran's contentions and service treatment records to include the December 2009 report of reinjured inguinal hernia from heavy lifting and left testicle injury in October 2005.  A fully reasoned rationale with reference to pertinent evidence supporting the opinion offered is required for all opinions.  Again, to the extent there is evidence that pathology pre-existed the last period of deployment, please comment on whether there was any increase in pathology (aggravation) of the disorder during that last deployment.

5.  The RO must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The RO must ensure that all examiners document their consideration of records contained in Virtual VA.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  Upon completion of the above requested development and any additional development deemed appropriate, the RO must readjudicate the issue.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

